Case 19-47030           Doc 11       Filed 12/02/19 Entered 12/02/19 13:31:55                         Main Document
                                                 Pg 1 of 14


                           IN THE UNITED STATES BANKRUPTCY COURT
                                 EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION

In re:                                                  )
                                                        ) Case No. 19-47030-705
HH ST. LOUIS RAILWAY, LP,                               ) Charles E. Rendlen III
                                                        ) Chapter 7
                                     Debtor.            )
                                                        )

         SUGGESTIONS IN SUPPORT OF MOTION TO ABSTAIN AND DISMISS

         COMES NOW HH St. Louis Railway LP (“HH Railway”), by its counsel, and for its

Suggestions in Support of Motion to Abstain and Dismiss states to the Court as follows:

                                                 INTRODUCTION

         Three purported creditors of HH Railway1, asserting a fractional amount owed, filed an

involuntary bankruptcy petition seeking a chapter 7 trustee with regard to an entity owning a

massive vacant downtown office building. 2                     As will be explained herein, HH Railway’s

operations, tasks, financial requirements, and time consuming and sensitive circumstances are ill-

suited for the appointment of a chapter 7 trustee, one that would necessarily have to be an

operating trustee.        The case is also ill-suited for any other proceeding or chapter under the

Bankruptcy Code. It is a case where market forces and state court remedies are needed and

mandated, making this case suitable for abstention and dismissal under section 305 of the

Bankruptcy Code, or, alternatively, under section 707(a) of the Bankruptcy Code.

         HH Railway is the owner of a landmark and iconic building in downtown St. Louis, the

Railway Exchange Building, and the accompanying adjacent garage. The Railway Exchange

Building is vacant and in need of comprehensive renovation, but HH Railway has no or minimal

1
  After the initial filing of the involuntary petition, a fourth creditor with a small claim, thereafter also joined in the
filing.
2
  The filing of the Motion to Abstain and Dismiss does not concede that the petitioning creditors have noncontingent
and undisputed claims. The claims of the petitioning creditors will be addressed at the appropriate time. In the
meantime, the issue of abstention and dismissal is ripe for adjudication, which should resolve any potential issue of
contingent and disputed claims.

#2365977v1
Case 19-47030      Doc 11     Filed 12/02/19 Entered 12/02/19 13:31:55            Main Document
                                          Pg 2 of 14


revenues at present to rectify this problem. In their present configuration, the buildings are

subject to substantial secured debts, the primary one to Gamma Real Estate Capital, LLC

(“Gamma”), having a claim in excess of $18,600,000, and multiple claims for mechanics’ liens

in the millions of dollars, many of which are vying for priority senior to the secured debt of

Gamma. The only salvation for this project is the utilization of the many millions of dollars of

federal and state tax credit needed to leverage capital, investment and other funding of

approximately more than $300,000,000. This is not a project that the Bankruptcy Courts or any

chapter 7 trustee can fix. In fact, HH Railway respectfully submits a trustee would only make

this situation more difficult to succeed. The unsecured creditors of HH Railway, which include

the undersecured claims of the secured creditors, are not in the money today, and are attempting

to use the bankruptcy as a collection device. If there is any hope for these unsecured creditors, it

is through the sorting out of the priorities of the secured claimants and/or the use of tax credits

and market forces outside of bankruptcy that will make or break this project. Consequently, for

the reasons set forth herein, abstention and/or dismissal is clearly in the best interests of HH

Railway and its creditors.

                                             FACTS

       In or about January of 2017, HH Railway acquired the Railway Exchange Building, a

vacant building that has approximately 1,200,000 square feet of space, as part of a very complex

series of transactions whereby Gamma provided the purchase money financing. As part of this

transaction, HH Railway secured substantial federal and state tax credits. The note and loan

obligations to Gamma are secured by a comprehensive lien on all or substantially all assets of

HH Railway, including a Deed of Trust, Assignment of Rents, a pledge of partnership interests

and other related loan documents.




#2365977v1                                       2
Case 19-47030          Doc 11       Filed 12/02/19 Entered 12/02/19 13:31:55                      Main Document
                                                Pg 3 of 14


         The tax credits and subsidies obtained in connection with this project include the

following: 1) Missouri Historic Tax Credits (“MHTCs”) in excess of $50,000,000 (RSMo

section 253.550); 2) Federal Historic Tax Credits (“FHTCs”) that permit twenty percent (20%)

of “qualified rehabilitation expenses” (“QREs”) to be monetized with a value likely in excess of

$50,000,000 to HH Railway (26 USC section 47); 3) $50,000,000 in 2017 tax exempt bonds; and

4) a pending Low Income Housing Tax Credit application worth in excess of $8,000,000 (26

USC section 42). 3 The tax credits and subsidies are instrumental as part of HH Railway’s

overall plan to develop the project. However, as set forth below, many of these tax credit

programs would be placed in jeopardy if an order for relief under the Bankruptcy Code is

granted.

         HH Railway performed the initial site work, including such items as architectural plans,

environmental assessments and other preliminary work that goes into a project of this

magnitude. During the course of this work, HH Railway contracted with various contractors

that commenced performance of a variety of services. Many of these contractors asserted

mechanics’ liens when the funding for the pre-development costs slowed. Likewise, there was a

substantial water main break that occurred in or about November of 2016, with a second rupture

in June of 2017 that collectively caused substantial damage to the premises, resulting in the need

for remediation. At the present time, there is pending lien litigation in the Circuit Court of St.

Louis City, styled and consolidated under Cannon Design, Inc. v. HH St. Louis Railway, LP, et.

al., Case No. 1922-CC00312, involving many of the contractors, whose claims consist, in part, of

the following:

                         Contractor                                                  Lien Claim 4

B&P Construction, Inc. (including subcontractors)                                                      $903,605.45
3
 In addition to the tax credits, there are TIF notes whose marketability could be impacted by this bankruptcy filing.
4
 Not including all interest and fees. Some of the liens are asserted against the Railway Exchange Building and
others against the garage.

#2365977v1                                                3
Case 19-47030      Doc 11     Filed 12/02/19 Entered 12/02/19 13:31:55            Main Document
                                          Pg 4 of 14


Cannon Design                                                                        $1,758,585.00
Concrete Strategies                                                                    $155,000.00
Geotechnology, Inc.                                                                     $45,066.13
National Fire Suppression                                                               $66,517.46
Metropolitan Sewer District                                                                $965.46
                                              TOTAL                                  $2,929,739.50


        In this litigation, Gamma and the contractors are seeking to determine and resolve the

relative priorities of the secured debts, so as to determine whether any of the claims of the

contractors might prime the first lien positions of Gamma.

       Tax credits are in essence governmental appropriations to be earned if the project is

restored in compliance with the US National Park Service standards, inside certain timelines,

requiring completion of the project.   An initial qualification or an award of historic tax credits,

or a tax exempt bond reservation that could lead to Low Income Housing Tax Credits, as the

Railway Exchange Building is positioned for, still requires the actual physical restoration of the

building. That is now stalled in Bankruptcy Court. In the present configuration, with various

vacant buildings downtown and a low occupancy census for many other downtown St. Louis

buildings, the secured claims exceed the value of the Railway Exchange Building and the vacant

deteriorated (in need of demolition today) adjacent garage. As is well known in the industry,

renovating and bringing back in service buildings the size and scope of the Railway Exchange

Building is nothing short of a daunting task, requiring substantial tax credits and other subsidies

as well as hundreds of millions of dollars of new funds, whether through capital contributions,

investments or loans. Consequently, these projects involve exotic, time consuming, time

sensitive and complicated financing structures and comprehensive plans. In this regard, HH

Railway has been working closely with consultants well versed and connected in navigating the

complex financial matrix here, working with the appropriate governmental authorities, meeting

requisite deadlines and pursuing multiple options in terms of making these building productive.


#2365977v1                                      4
Case 19-47030          Doc 11       Filed 12/02/19 Entered 12/02/19 13:31:55                      Main Document
                                                Pg 5 of 14


         The tax credits are not guaranteed to remain in place during the course of the

project. Many of the available credits are time sensitive and have specific target dates. For

example, in order to preserve the MHTCs, HH Railway is required to spend approximately

$20,300,000, which is ten percent of certain expenses, by July of 2020, which is only seven plus

months away (RSMo section 253.559.8). To date, HH Railway had not met this spending

threshold; and in a chapter 7 case, no trustee, especially one who would have to be an operating

trustee, would have the funds or expertise to navigate and satisfy this complex spending

requirement. If this spending requirement is not met, HH Railway would clearly be subject to the

mandatory revocation by the Missouri Department of Economic Development of the MHTCs

and there is doubt that new MHTCs could thereafter be obtained given the enactment of Missouri

Senate Bill 590 in 2018. Even if a new application were granted, the MHTCs program has

changed, making it more difficult to obtain them for the amounts previously granted, due to a

new scoring system for MHTCs and the capping of allowable credits. 5 The danger is the

potential loss of over $50,000,000 of such credits and further delay.

         As for the FHTCs now in effect, 100% of the credits would be available once the project

is placed in service. Certain changes in ownership, through a sale, a foreclosure and perhaps a

bankruptcy, would cause the loss of the FHTCs. See 26 USC section 50(a). Once lost, the

possibility of obtaining FHTCs in the future would be uncertain. Even if obtained, the applicable

FHTCs program, which recently changed, now only permits one-fifth (1/5th) of the credits to be

used each year, rather than 100% as under the present grant, which could result in a loss of about

$10,000,000 from the present value of the current FHTCs. See PL 115-97, the Tax Cuts and Jobs

Act, signed December 22, 2017, which went into effect January 1, 2018.



5
  Senate Bill 590, enacted by the 2018 Missouri legislative session, significantly reduced the amount of tax credits
and changed the scoring system for obtaining credits to include a new job count matrix that will make it difficult for
any new owner of the Railway Exchange Building to procure a new award of MHTCs.

#2365977v1                                                5
Case 19-47030      Doc 11      Filed 12/02/19 Entered 12/02/19 13:31:55             Main Document
                                           Pg 6 of 14


       If the time deadlines and spending requirements are not met and if the tax credits are lost,

HH Railway will lose the benefit of no less than $100,000,000 of tax credits and will be in

jeopardy of losing the other credits and governmental benefits identified above. Likewise, if the

bankruptcy triggers a sale or foreclosure, a real possibility if an order for relief were granted, the

tax exempt bonds and the LIHTCs would also be lost due to a change of ownership of the entities

entitled to these subsidies. See 26 USC section 42(h).

       The project does not generate any material revenues due to the vacancy of approximately

99% of the space. This is critical as the cost to maintain the Railway Exchange Building and the

accompanying garage is significant, and requires payment of insurance costs, real property tax

obligations and other monumental carry costs to simply maintain the project in its present

state. This funding requires no less than $75,000 per month for these carrying costs alone,

without any material significant improvements. No operating trustee has the resources to fund

these expenses. There are few insignificant leases on the ground floor of the garage that do not

generate significant monies, of which such lease revenues would also be part of Gamma’s

collateral base. Consequently, for all intents and purposes, there is no cash flow and there has

never been any cash flow since HH Railway acquired these structures.

       There are no material transfers of assets that would be avoidable, as there were never any

material revenues. There is a pending complex lawsuit in the City of St. Louis Circuit Court

over the water main break, which may take years to sort through. Any recovery could take years

and the amount to be obtained is uncertain, as the case is being defended and disputed.

       Recently, on or about November 7, 2019. the General Services Administration (the

“GSA”) published a request for proposal (“RFP”), indicating that the GSA is seeking

approximately 143,000 square feet of space to lease in St. Louis. HH Railway believes the

Railway Exchange Building would be an attractive location for this space; and, if successful in


#2365977v1                                        6
Case 19-47030         Doc 11       Filed 12/02/19 Entered 12/02/19 13:31:55                     Main Document
                                               Pg 7 of 14


procuring this lease, the leasing of this space would, along with the tax credits, importance,

location and other advantages of the Railway Exchange Building, leverage many aspects of the

project’s development. HH Railway responded to this RFP, which response was due November

27, 2019.

        In addition to the GSA RFP, HH Railway is actively attempting to sell, market and

develop the project and has maintained lines of communication open with Gamma and others,

keeping them informed of all developments. There are many different alternatives to the placing

of the building in service. In the end, the property will ultimately be sold, whether voluntarily or

involuntarily, or will be developed, with or without HH Railway. If the project is developed and

successful and/or if there is a significant recovery in the pending suit regarding the water main

rupture, then, in such a situation, there would be funds available to pay, as required by law, and

in their order of priority, first, the secured creditors; second, the unsecured creditors; and, third,

equity. The petitioning creditors, whose debt total approximately $115,500 in the aggregate

represents a small fraction of the overall debt that likely exceeds $22,000,000. 6 No Bankruptcy

Case or trustee can alter these hard facts nor make the case better for the petitioning creditors and

other general creditors.

                        STANDARD FOR ABSTENTION AND DISMISSAL

        Pursuant to section 305 of the Bankruptcy Code, a Court “may dismiss a case under this

title, or may suspend all proceedings in a case under this title if ….. the interests of creditors and

the debtor would be better served by such dismissal or suspension”. 11 U.S.C. 305(a). In

determining whether abstention is appropriate, Courts review and evaluate various


6
  The primary petitioning creditor, Western States Fire Protection Company, which has about $65,000 of the initial
$94,000 asserted to be owed, has a pending state court action against HH Railway, and, in fact, filed a summary
judgment motion almost contemporaneously with the filing of the involuntary. Since the filing of the involuntary
petition, a fourth creditor, HBS, Co. d/b/a/ Hudson Services (“HBS”), joined in the petition. Interestingly, HBS and
HH Railway had negotiated a nominal settlement of the claim, but it was not consummated due to the filing of this
case.

#2365977v1                                               7
Case 19-47030        Doc 11     Filed 12/02/19 Entered 12/02/19 13:31:55            Main Document
                                            Pg 8 of 14


factors. While the factors are articulated somewhat differently by various Courts, they are, in

essence, the same. In evaluating the best interests of the debtor and its creditors, Courts consider

a) the availability of another forum to address the various issues, b) the financial costs and

burdens of a bankruptcy case, including the economy and efficiency of case administration, c)

whether the commencement of a bankruptcy case would duplicate other efforts pending

elsewhere, d) whether bankruptcy court is essential to a just and equitable resolution, d) the

support of the non-petitioning creditors, e) the level to which other pending proceedings have

progressed in addressing the issues that would impact the cost and expense of starting anew in

bankruptcy court; and f) the purpose or motivation of the petitioning creditors seeking

bankruptcy jurisdiction. See In re NRG Energy, Inc., 294 B.R. 71 (Bank. Minn 2003); In re

Wine and Spirits Specialties of Kansas City, 142 B.R. 345 (Bank W.D. Mo. 1992); and In re

Iowa Trust, 132 B. R. 615 (Bank N.D. Iowa 1992). Of primary import would be identifying the

pragmatic benefits of all constituencies and evaluating efficiency and economy of

administration. See In Re NRG, 294 B.R. at 80; and In re Iowa Trust, 135 B.R. at 623.

        As an alternative to abstention, there are grounds for dismissal of the case under section

707(a), which provides for dismissal of a case for cause. Compare In re Matthew N. Murray,

900 F.3d 53 (2nd Cir. 2018) which considered similar factors for abstention, such as specific and

pragmatic fact inquiries and whether other proceedings provided protection of the interests of the

creditors.

             In reviewing all of the facts and circumstances in this case and applying the various

factors listed above, there is a compelling case for abstention and dismissal.

               ARGUMENT IN SUPPORT OF ABSTENTION AND DISMISSAL

        HH Railway is essentially a single asset case with limited or no revenue, much like the

many cases which are not favored in bankruptcy court and are therefore dismissed. There is


#2365977v1                                         8
Case 19-47030          Doc 11      Filed 12/02/19 Entered 12/02/19 13:31:55                      Main Document
                                               Pg 9 of 14


good reason for this. A bankruptcy court can do very little with cases of this type. In the

present context, HH Railway has a primary secured creditor with a debt in excess of

$18,600,000. Competing with this secured creditor are various mechanics’ lien claimants which

are seeking to impose a priority of interest over Gamma, the secured creditor. These competing

interests are already being litigated in state court, which has undisputed jurisdiction over this

matter, having been pending since at least February of 2019. 7                These creditors, which have the

overwhelming amount of debt, have substantially more skin in the game than the petitioning

creditors, and they would be better served by having matters resolved or adjudicated where the

case is pending. No bankruptcy court can alter the stubborn fact that this case is primarily one

involving competing secured interests to determine which of the entities might be in the money

and which are looking in from the outside. A bankruptcy case would only delay and stay the

progress of these state court proceedings, which are better suited to address these

issues.    Compare In Re Powers, 35 B.R. 700, 703 (Bank. W.D. Mo. 1984) where the Court

abstained not only due to pending state court proceedings, but also because there was nothing

then to administer upon.

          The salvation, if any, of the modest unsecured creditor pool, is largely contingent on HH

Railway or other entities stepping up to the plate, utilizing the federal and state tax credits, which

would be seriously impaired by a bankruptcy proceeding. The bankruptcy case would only delay

HH Railway’s ability to meet the time sensitive spending deadlines imposed by the state tax

credits, dooming the project, with the result that the millions of dollars of state tax credits would

not be available for use. Likewise, if a trustee were appointed, the federal tax credits may be

significantly impaired with the trustee being substituted for the debtor that was granted the

credits. A trustee cannot sell the Railway Exchange Building or the garage at a section 363 sale

7
 It is uncertain whether the Bankruptcy Court would have jurisdiction over the various state court actions due to
Stern related issues. Stern v. Marshall, 564 U.S. 461 (2011)

#2365977v1                                                9
Case 19-47030      Doc 11     Filed 12/02/19 Entered 12/02/19 13:31:55           Main Document
                                         Pg 10 of 14


as the sale would constitute a triggering event that would result in the loss of the FTHCs, the

bonds and the LIHTCs. A long prolonged bankruptcy, which this would be, would also cause

serious harm to the MHTCs as it would be substantially more difficult to deal with the state and

local authorities needed to maintain and to attract those willing to pay and invest fair value for

the project.

        The tax credits are complicated and difficult to apply even under less extreme

circumstances. A bankruptcy case and the imposition of a trustee only makes the matters

worse. One would be bringing into the project an operating chapter 7 trustee, unfamiliar with

this complex transaction, who would have to get up to speed and have the appropriate knowledge

to deal with these difficult and time sensitive issues, not an easy task. As this Court well knows,

operating trustees are not favored, and, if appointed, are only allowed to operate for a limited

period of time, which would not be the case here due to the many tasks needed to be

accomplished over a long period of time. See section 721 of the Bankruptcy Code.         Further, a

conversion of the case to one under chapter 11 would likewise not be suitable, due to the lack of

funds, the inability to fund the expense of administration and the difficulty, if not the

impossibility, of confirming a plan.

        At present, there is at least HH Railway working closely with its advisors, secured

creditor and others in an effort to market and develop the project and preserve the use of the tax

credits, which are essential to any potential success in the project. Without it, the group of

unsecured creditors would have nothing. With the tax credits, there is at least a shot that there

might be something for these creditors. Likewise, the potential for leasing space to the GSA

would also be significantly impaired, due to the time constraints on addressing the proposal and

also the negative and chilling impact that a bankruptcy could impose on this leasing process.




#2365977v1                                      10
Case 19-47030         Doc 11   Filed 12/02/19 Entered 12/02/19 13:31:55           Main Document
                                          Pg 11 of 14


       As the Courts recognize, economy and costs of administration are paramount factors to

consider. With non-productive income producing assets, there is no real funding source to

administer a bankruptcy case. This leaves an operating trustee burdened by substantial ongoing

expense, such as the costs of insurance, real property taxes and upkeep on vacant structures that

cover more than an entire city block. Not only is there the significant and material cost of

upkeep, but with the appointment of an operating trustee and the accompanying professionals,

there are added layers of expense to administer a project, which cannot be afforded, especially

when the basic costs cannot be paid. Again, just as in a single asset type case, there is simply no

way to effectively pay for the costs and expenses, let alone find the time and expertise to advance

this project along.

       If the Court were to grant the order for relief, an operating chapter 7 trustee would

therefore be confronted with the daunting task of satisfying the significant monthly carrying

costs that continue to mount, the overwhelming potential liability of a huge downtown vacant

building and garage occupying more than an entire city block, the tackling of maintenance and

preservation of the various tax credits and subsidies and the spending needed to maintain them,

and a lack of available funds, among a variety of other significant obstacles which would require

substantial expertise to administer this case. This is not argument, but fact.

       At present, the secured creditors are undersecured, with the existence of vacant buildings

whose values are less than the total of the secured claims of the lender and lien claimants. To

make this project a successful venture will require hundreds of millions of dollars in new

investment, capital and loans, as the renovation of a structure with approximately 1,200,000 of

square feet of space, with an adjacent obsolete and unusable garage, is nothing short of

monumental. In a downtown with other vacant buildings, including the AT&T tower just blocks

away, along with low occupancy rates with lower leasing values, it is a daunting task to put the


#2365977v1                                       11
Case 19-47030      Doc 11     Filed 12/02/19 Entered 12/02/19 13:31:55           Main Document
                                         Pg 12 of 14


Railway Exchange Building back in service. Market forces and the existing legal state remedies,

whether judicial or non-judicial, are the only way these issues can be resolved. The additional

overlay of a bankruptcy gloss just makes all of this worse by adding additional cost, delay,

additional bureaucracy and a layer of additional personnel, such as a trustee and other

professionals. No one can guaranty the project will prevail, but the forcing of this matter into a

bankruptcy case does not help.

       The petitioning creditors’ claims are a mere fraction of the approximate $23,000,000 of

claims outstanding. They should not be able to use as leverage the bankruptcy process as their

collection tool, a factor courts consider in determining abstention, especially given the small

amounts claimed and the negative impact on others. The primary creditors in the case will likely

help drive this project and will ensure that the creditors will be protected to the extent the

economics work. In fact, HH Railway believes that the majority of creditors holding the

overwhelming amount of debt support abstention, an important fact to be considered by the

Court in making its determination. In Re NRG Energy, Inc., Id. At 81. While HH Railway is

sympathetic to the petitioning creditors’ plight, the involuntary filing is simply not the

appropriate remedy or forum for this case. In the case of In re Matthew N. Murray, 900 F.3d 53

(2nd Cir. 2018), the Court, in dealing with what was essentially a single asset case involving a

residential cooperative apartment building, recognized the limitations of what a bankruptcy court

could accomplish and found that the state court forum was more appropriate, as the creditors

were not prejudiced and had available state court remedies to the extent they existed.

       Even if there existed alleged avoidable transfers, they would not override the need for

abstention. In the present case, there could be no potential significant avoidable transfers, as

there was never any material income generated on HH Railway’s watch and therefore nothing

material to transfer or divert, even if anyone would do such a thing. Other cases, such as In re


#2365977v1                                      12
Case 19-47030      Doc 11     Filed 12/02/19 Entered 12/02/19 13:31:55           Main Document
                                         Pg 13 of 14


Wagner, 1988 WL 1571402 (Bank. S.D. Iowa 1988) and In re E.M.J., Inc., 1987 WL 857495

(Bank. N. Dakota 1987), recognize that potential avoidable transfers, even if they existed, which

is not the case here, do not justify maintaining the case in bankruptcy court.

       Bankruptcy is not a cure for all economic ailments. If only one could waive a magic

wand and change the facts and economics of the situation, but the reality of this case and the

need to let the remedies and market forces play out mandate that this Court abstain from

exercising jurisdiction over this case. Consequently, under section 305 of the Bankruptcy Code,

this Court should abstain and dismiss the case. Alternatively, as the Court did in In re Matthew

N. Murray, id., the Court should dismiss the case under section 707 of the Bankruptcy Code.

                                         Respectfully Submitted,
                                         SUMMERS COMPTON WELLS LLC

Date: December 2, 2019                   By: /s/ David A. Sosne
                                         David A. Sosne, #28365MO
                                         Brian J. LaFlamme, #49776MO
                                         Attorney for Trustee
                                         8909 Ladue Road
                                         St. Louis, MO 63124
                                         (314) 991-4999/(314) 991-2413 Fax
                                         dasattymo@summerscomptonwells.com
                                         blaflamme@summerscomptonwells.com




#2365977v1                                       13
Case 19-47030      Doc 11    Filed 12/02/19 Entered 12/02/19 13:31:55           Main Document
                                        Pg 14 of 14



                               CERTIFICATE OF SERVICE

        I certify that a true and correct copy of the foregoing document was filed electronically
on December 2, 2019 with the United States Bankruptcy Court for the Eastern District of
Missouri and has been served on the parties in interest via e-mail by the Court’s CM/ECF
System as listed on the Court’s Electronic Mail Notice List. I further certify that a true and
correct copy of the foregoing document has also been served by Regular United States Mail
Service, first class, postage fully pre-paid, addressed to those parties listed below on December
2, 2019

United States Department of Justice                 John Talbot Sant, Jr.
U.S. Trustee’s Office                               Affinity Law Group
111 S. 10th Street, Ste. 6353                       1610 Des Peres Road
St. Louis, MO 63102                                 Suite 100
                                                    St. Louis, MO 63131

                                            /s/ Christina Hauck




#2365977v1                                     14
